Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending. Claim 21 has been added. Claims 1 and 9 are amended. 
Terminal Disclaimer
The terminal disclaimers filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation "the benzene ring" included in the binaphthyl skeleton.  Applicant has raised new matter with regards to “the benzene ring” in independent claim 1. Binaphthyl is a type of aromatic compound and a benzene ring is a different type of aromatic compound. The aforementioned limitation was not disclosed or conveyed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cis-type” arrangement. The addition of the word "type or like" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
Claim 1 recites the limitation "the benzene ring" included in the binaphthyl skeleton.  There is insufficient antecedent basis for this limitation in the claim. There is no benzene ring positivity recited in the claim. 
Claims 2-20 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yumoto (US 2007/0228325 A1).
Claims 12-14 are  product-by-process claims. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claims 12-14, Yumoto teaches a cured product, an optically anisotropy body and a reflective film ([0159-0197])
	Examiner suggests amending the claims to recite “comprising” and deleting the product-by-process claim language. 
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JP 2003/055315 A1).
Regarding claim 21, Hayashi et al. teach a compound represented by formula (I): 
    PNG
    media_image1.png
    297
    335
    media_image1.png
    Greyscale
i.e. Formula I-10 [0037] & Formula 2-7 [0039] meets the limitation of General Formula (1) as instantly claimed. 
Claim(s) 1-3, 6-8, 11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2003/055315 A1; see machine translation for citations).
Regarding claims   1-3, 6-8, 11, 16, 19 and 20, Hayashi et al. teach a liquid crystal composition ( see abstract, claims and examples) comprising a compound represented by formula (1): 
    PNG
    media_image1.png
    297
    335
    media_image1.png
    Greyscale
i.e. Formula I-10 [0037] & Formula 2-7 [0039] meets the limitation of General Formula (1) as instantly claimed. Although, Hayashi et al. do not explicitly recite the compound is either a cis- or trans- compound as instantly recited. The substitutent on the double bonds appears to be in the cis formation ( see R3 and R5 in general formula 1). Therefore, one of ordinary skill in the art would consider the compound recited by Hayashi et al. to be an obvious variant of the compound represented by General Formula (1) as instantly claimed. 
Claim(s) 1, 4, 6-8, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 106588866 A1).
Regarding claims 1, 4, 6-8, 11 and 21, Guo et al. teach ( see abstract, claims, examples, pages 8-9, formulas 4-1, c-1, p.15, compounds 1 and 4)  teach a compound meeting the limitation of general formula (1), wherein at least one R1 to R6 represents a monovalent substitutent represented by General Formula (2) as instantly claimed, which can be comprised in a liquid crystal composition. 
Although, Guo et al. do not explicitly recite the compound is either a cis-compound as instantly recited. 
It is noted  that the present application recites in paragraph [0010] that Compound represented by General Formula (1) has a cis-stilbene derivative introduced into the molecule, then after photo isomerizes to trans-stilbene derivative structure in a case of being irradiated with energy such as UV rays and as a result , the intensity of HTP of the specific compound increases. Therefore, it appears that applicants is claiming an intermediate product and not a final product due to the final compound is a trans-still bene derivative compound. 
Therefore, one of ordinary skill in the art would consider the compound recited by Guo et al. to be an obvious variant of the compound represented by General Formula (1) as instantly claimed. 
Claim(s) 1-4, 6-10, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto (US 2007/0228325 A1).
Regarding claims 1-4, 6-10, 16-17 and 19-20, Yumoto ( see abstract, claims, examples, Formula I-26 on page 7, wherein n represents an integer of 0, L1 is a single bond, R1 and R2 may be bonded to form a ring structure an Ar1 represents a benzene ring group )  teaches a chiral agent compound [0033] meeting the limitation of general formula (1), wherein at least one R1 to R6 represents a monovalent substitutent represented by General Formula (2) as instantly claimed, which can be comprised in a liquid crystal composition. Yumoto ( see compound 2-35 on page 10, which meets the limitation of General Formula Y1 as instantly claimed) teach another chiral agent may be comprised as mixture in a liquid crystal composition [0033 & 0082-0093]. The composition comprises a liquid crystal compound [0020].
Although, Yumoto does not explicitly recite the compound is either a cis-compound as instantly recited. 
It is noted  that the present application recites in paragraph [0010] that Compound represented by General Formula (1) has a cis-stilbene derivative introduced into the molecule, then after photo isomerizes to trans-stilbene derivative structure in a case of being irradiated with energy such as UV rays and as a result , the intensity of HTP of the specific compound increases. Therefore, it appears that applicants is claiming an intermediate product and not a final product due to the final compound is a trans-still bene derivative compound. 
Therefore, one of ordinary skill in the art would consider the compound recited by Yumoto to be an obvious variant of the compound represented by General Formula (1) as instantly claimed. 

Response to Arguments
Applicant’s arguments, see pages 13-16, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 106588866 A1) have been fully considered and are persuasive due to amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo et al. (CN 106588866 A1).
Applicant’s arguments, see pages 13-16, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-4, 6-10, 16-17 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Yumoto (US 2007/0228325 A1) have been fully considered and are persuasive due to amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yumoto (US 2007/0228325 A1).
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant’s principle arguments are  the compound of the present application is not disclosed by Yumoto ‘325 and also is not above. None of a cured product, an optically anisotropic boy and a reflective film of claims 12-14 formed from the liquid crystal compounds of claim 11 comprising the compound of the present application.
Examiner respectfully disagrees. For claims directed to product which are defined by a process of manufacture (i.e., “product-by-process” claims), the court has explained that a new process of manufacture does not necessarily mean that the product itself is novel or non-obvious. See Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1264—65 (Fed. Cir. 2012); Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n.14 (Fed. Cir. 2009). Applicants do not persuasively explain what structural limitation is imparted by this process. The “compound represented by General formula (I)” is not limiting because it does not change the claimed product. Neither the composition nor the compound is a positive recitation of the cured product, optically anisotropic body or reflective film. 
Examiner suggests amending the claims to recite “comprising” and deleting the product-by-process claim language. 
Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722